         Case 1:16-cv-11620-NMG Document 220 Filed 08/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 DAVID B. TRACEY, et al.,

 Plaintiffs,
                                                     No. 16-cv-11620-NMG
 v.

 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY, et al.,

 Defendants.

         PLAINTIFFS’ MOTION TO IMPOUND CONFIDENTIAL MATERIALS

        Pursuant to Local Rule 7.2 and Paragraph 6 of the Protective Order entered by the Court

on March 21, 2018 (Doc. 106), Plaintiffs respectfully submit this Motion to Impound

Confidential Materials requesting to impound certain documents in support of Plaintiffs’

Memorandum in Opposition to Defendants’ Motion for Summary Judgment and to file a

redacted Memorandum in Opposition to Defendants’ Motion for Summary Judgment and

redacted Response to Defendants’ Statement of Undisputed Material Facts and Plaintiffs’

Statement of Additional Material Facts. Specifically, Plaintiffs seek to impound Exhibit P49 to

the Declaration of Dr. Gerald Buetow and redact references to documents Defendants and third-

parties have previously moved, or will move, to impound.

        Good cause exists to impound Exhibit P49 to the Buetow Declaration because this exhibit

is the corrected expert report of Dr. Gerald Buetow. This report is derived from and contains

summaries and discussions of materials designated as confidential by third-parties and

Defendants, including Plan participant records and information and analysis provided or

performed by third parties. Both Plaintiffs and Defendants therefore designated their respective
        Case 1:16-cv-11620-NMG Document 220 Filed 08/05/19 Page 2 of 3



expert reports “Confidential” in accordance with the Protective Order. Defendants previously

filed a Motion to Impound another version of Dr. Buetow’s expert report. (Doc. 203).

       Plaintiffs respectfully request that the report and targeted redactions remain impounded

for sixty (60) days after final resolution of the above-captioned action, including any appeals.

Thereafter, counsel for Plaintiffs shall make arrangements to retrieve the impounded materials

and shall retain them.

       Counsel for Plaintiffs have conferred with Defendants’ counsel regarding this Motion,

and Defendants’ counsel has indicated their asset to this motion.

       Respectfully submitted this 5th day of August, 2019.


                                              /s/ Jerome J. Schlichter
                                              Jerome J. Schlichter (pro hac vice)
                                              Heather Lea (pro hac vice)
                                              Joel D. Rohlf (pro hac vice)
                                              Scott T. Apking (pro hac vice)
                                              SCHLICHTER BOGARD & DENTON LLP
                                              100 South Fourth Street, Suite 1200
                                              St. Louis, MO 63102
                                              T: 314-621-6115
                                              F: 314-621-5934
                                              jschlichter@uselaws.com
                                              hlea@uselaws.com
                                              jrohlf@uselaws.com
                                              sapking@uselaws.com
                                              Lead Counsel for Plaintiffs

                                              Michael M. Mulder (pro hac vice)
                                              Elena N. Liveris (pro hac vice)
                                              LAW OFFICES OF MICHAEL M. MULDER
                                              1603 Orrington Avenue, Suite 600
                                              Evanston, Illinois 60201
                                              T: 312-263-0272
                                              F: 847-563-2301 (fax)
                                              mmulder@mmulderlaw.com
                                              eliveris@mmulderlaw.com
                                              Counsel for Plaintiffs



                                                 2
        Case 1:16-cv-11620-NMG Document 220 Filed 08/05/19 Page 3 of 3



                                              Stephen Churchill (BBO #564158)
                                              FAIR WORK, P.C.
                                              192 South Street, Suite 450
                                              Boston, MA 02111
                                              T: 617-607-3260
                                              F: 617-488-2261
                                              steve@fairworklaw.com
                                              Local Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I, Jerome J. Schlichter, hereby certify pursuant to Local Rule 7.1(a)(2) that counsel for

Plaintiffs has conferred with counsel for Defendants about the issues presented by this motion,

and that Defendants have assented to the relief requested in this motion.

       I further certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on August 5, 2019.


                                                      /s/ Jerome J. Schlichter
                                                      Jerome J. Schlichter
                                                      Attorney for Plaintiffs




                                                 3
